Title: Jonathan Williams, Jr., to the American Commissioners, 8 November 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Novemr 8. 1777.
Having carried to your Credit all the drafts I drew on Mr. Dean payable at M. Grands, and the Letter of Credit I gave, for the first purchase of the Lion, in favour of Peltier Du Doyer; I have desired M. Grand to observe the same Regularity, that our accounts may agree, and Since your Letter of Credit of the 18th Sept. I have drawn directly on M. Grand, and our Accounts are in conformity. Please therefore to give directions to M. Grand to pass all my Drafts previous to 18th Sept. and my Letter of Credit in favor Peltier Du Doyer, to your Account, we (M. Gr. and I) reckoning together from the 18th Sept. only. I have mentioned before that the Sum you appropriated to me will not incompass all my Engagements, for the Magazine now requires very heavy weekly payments (about 40 Louis every Saturday night) and the fitting the Lion as a Frigate takes up a great deal of money. I shall however take care to give you proper notice in time, and my Accounts will be ready to lay before you whenever required.
A Letter from St. Malo to a french Gentleman here mentions that a Packet Boat is arrived at Painpol which brings advice that Genl. Howe had landed in Chesapeak, but was obliged to reimbark with the loss of 2000 men. If there is any Truth in this account you must have it as the packet no doubt would forward an express, for my own part I am more inclined to wish, than believe it true. I have the Honour to be Gentlemen Your most obedient and most humble Servant
Jona Williams J
 
Addressed: The Honble The [torn] / of the United [torn] / Passy.
Notations in different hands: Mr. Williams Nov. 8 1777 / To Hon: Comr. U.S. / Credit not enough Accts. will be ready
